DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 5, 2022.  Claims 1, 3, 13, 15, and 20 were amended.  Thus, claims 1-20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claims 13 and 20, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, using updated diagnostic data model to update an estimated response of a diverter, and using updated response of the diverter update values of one or more diversion control parameters for one or more subsequent diversion phases to be performed along the wellbore, and performing the one or more subsequent diversion phases over at least one of a remainder of a current stage or a subsequent stage of a stimulation treatment along the wellbore, based on the updated values of the one or more diversion control parameters.  Therefore, claim 1, as well as claims 13 and 20, and dependent claims 2-12 and 14-19, are allowable over the prior art of record.

It is noted that the closest prior art, WIPO Patent Publication WO 2014/105451 A2 (Provided in IDS filed 11/30/2018), to Lecerf et al., discloses positioning a wellsite about a subterranean formation having a wellbore therethrough and zones thereabout, establishing, at least one objective for stimulating production of reservoir fluid from the subterranean formation and into the wellbore, and placing a stimulating fluid along the zones of the well bore.
European Patent EP 2 884 043 A2 (Provided in IDS filed 11/30/2018), to Lecerf et al., is directed to generating a plurality of quality indicators from a plurality of well logs, and combining the plurality of quality indicators to form a composite quality indicator.  A plurality of stress blocks may then be merged using diversion criterion. 
WIPO Patent Publication WO 2017/003501 A1, to Walters et al., discloses analyzing and designing fluid diversion cycles of fracturing operations, which includes performing one or more diversion cycles along the wellbore.

In the response filed April 5, 2022, Applicant argued that the cited prior art of record failed to disclose the limitations of using updated diagnostic data model to update an estimated response of a diverter, and using updated response of the diverter update values of one or more diversion control parameters for one or more subsequent diversion phases to be performed along the wellbore, and performing the one or more subsequent diversion phases over at least one of a remainder of a current stage or a subsequent stage of a stimulation treatment along the wellbore, based on the updated values of the one or more diversion control parameters, substantially as recited in claim 1, as well as claims 13 and 20.
Applicant’s arguments are persuasive.  The elements of using updated response of the diverter update values of one or more diversion control parameters for one or more subsequent diversion phases to be performed along the wellbore, and performing the one or more subsequent diversion phases over at least one of a remainder of a current stage or a subsequent stage of a stimulation treatment along the wellbore, based on the updated values of the one or more diversion control parameters, substantially recited in claim 1, as well as claims 13 and 20, are not disclosed by the cited prior art.  Thus, independent claim 1, as well as claims 13 and 20, and dependent claims 2-12 and 14-19, are allowable over the cited prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864